Matter of Thompson v Grossman (2019 NY Slip Op 00131)





Matter of Thompson v Grossman


2019 NY Slip Op 00131


Decided on January 9, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 9, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
COLLEEN D. DUFFY
FRANCESCA E. CONNOLLY
LINDA CHRISTOPHER, JJ.


2018-12396	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Gregory Thompson, petitioner,
vVictor Grossman, etc., respondent. Gregory Thompson, Stormville, NY, petitioner pro se.


Letitia James, Attorney General, New York, NY (Alissa S. Wright of counsel), for respondent.

Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent, Victor Grossman, a Justice of the Supreme Court, Dutchess County, to determine the petitioner's motion in a proceeding entitled Matter of Thompson v Sanford , pending in that court under Index No. 2586/17, and application by the petitioner for poor person relief.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied; and it is further,
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman , 53 NY2d 12, 16).  The petitioner failed to demonstrate a clear legal right to the relief sought.
LEVENTHAL, J.P., DUFFY, CONNOLLY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court